On the occasion
of this historic final session of the General Assembly of the
current millennium, which is my first, as I took office in
May this year, I extend, on behalf of the people of Djibouti,
our sincere best wishes to all the members of the Assembly.
I should also like to congratulate you, Sir, on your election
to the presidency of the General Assembly at this fifty-
fourth session. Your long and extensive experience with the
United Nations, beginning as the representative of the
South-West Africa People's Organization (SWAPO) before
your country's independence and continuing as its
Permanent Observer, has afforded you a deep insight into
the internal workings of the Assembly, and the challenges
it now faces. We are convinced that, thanks to your ample
skills and commitment, this session of the Assembly will
bring a remarkable period to a close on a very positive
note.
We also wish to express our gratitude to your
predecessor, Mr. Didier Opertti of Uruguay, for the
exemplary manner in which he conducted the work of the
General Assembly. The fact that the Assembly was able
to accomplish so much at its fifty-third session was in
great measure due to his dedication, skill and intelligent
management.
We must also acknowledge our great admiration for
the tireless efforts of the Secretary-General in continuing
his exemplary work under difficult and trying
circumstances. On too many fronts the Organization has
been facing challenges which jeopardize its proper
functioning, whether dealing with issues of peace and
conflict, development, or addressing the severe poverty
faced by many in the world community. Despite a sharp
reduction in the inflow of funds at a time of escalating
demands on the Organization, the Secretary-General has
succeeded in maintaining a high degree of effectiveness
through intelligent rationalization and restructuring. The
Organization is therefore continuing to play an important
role in world affairs, which is in no small measure
attributable to the enlightened leadership of the Secretary-
General.
As this millennium draws to a close, we find
ourselves in a post-cold-war era of globalism. The
doctrine that the general pursuit of economic and financial
prosperity will necessarily lead to open markets, greater


international movement of resources, capital and labour is
deeply entrenched. As we progress, it is claimed, this global
system will produce freer societies and expanding middle
classes, which, in turn, will exert pressure for political
freedoms. In the end, it is also claimed, we can all expect
the spread of peace as countries become more
interdependent and economically integrated, for free
societies do not go to war, at least with each other.
This model calls for the ascendancy of a more
efficient private sector and a reduced role for government.
For developing countries, the pursuit of maximum
economic flexibility has been accompanied by a massive
reorganization of legal, social, financial, economic, political
and institutional structures — or, as it is known, structural
adjustment. The cost of these changes has been
considerable, not only in financial terms, but also in human
and social terms as well. As the social safety net in many
countries consists of government jobs and services,
downsizing government has meant considerable suffering,
and often with a political price to be paid.
Thanks to the spread of technology, particularly in the
communications sector, it is now possible for companies
and organizations to operate on a global scale and to enter
virtually any local market of their choosing. Consequently,
economic domination has shifted to the large, transnational
corporations and financial conglomerates, which are
increasingly the prime movers in most economic systems.
Predictably, the poor and unprepared are increasingly
isolated and marginalized. It is therefore not surprising that
there is a mounting and widespread backlash against the
destructive effects of this global juggernaut.
The old market economy system following the Second
World War — the Marshall Plan era — survived because
there were few persistent losers. Everyone got something
from the system and could claim ownership. We cannot say
that today, for the roster of losers is mounting ominously.
This is a distressing omen for the new millennium, made all
the more tragic and infuriating because of the abundance of
possible remedies. We can make the system work
effectively and beneficially if the will is there. But at
present the international community lacks determination and
a sense of compassion. That does not bode well for
mankind.
Globalization and the rapid expansion and integration
of the international economy have undoubtedly brought
immense benefits to many countries and positive changes
in the living conditions of many individuals. However,
many countries and their populations, particularly in the
developing world, are increasingly facing marginalization
and hopelessness because they are not able to cope with
the rapid pace of integration. The least developed
countries in particular require special attention so that
they do not slip further into the abyss of poverty and
disintegration.
Clearly, the Horn of Africa has had far more than its
share of wars, natural disasters, collapsing States,
economic decline and wasted national and human
potential. For Djibouti, survival alone has consistently
presented an enormous challenge. However, our nation
today is stronger and more unified than ever before. We
owe this to the wisdom, perseverance and foresight of our
first President and father of the nation, my mentor, The
Honourable Hassan Gouled Aptidon, who voluntarily
retired a few months ago — a praiseworthy decision. He
forged a nation and gave it purpose and strength. His
enlightened leadership enabled us to remain at peace,
while sensitive to our region's difficulties and needs. I am
proud to follow in the footsteps of this great soul, and I
am determined to safeguard his legacy and our democratic
traditions and institutions.
Djibouti will continue to work for good governance,
democracy and independence, with respect for human
rights. We will continue, true to our cultural heritage, to
give sanctuary to people displaced by conflicts in our
region, despite the severe strain this puts on our meagre
resources.
Africa has many hopeful spots, but there remain a
number of disturbing conflicts involving nations, countless
rebel and separatist movements and factions. Democratic
elections took place a few months ago in two major
States of sub-Saharan Africa — Nigeria and South
Africa — and in smaller ones, such as Djibouti, while in
most of the major conflicts ravaging the continent
ceasefires or peace processes are under way.
In looking over these developments, what can we
reasonably expect? What must we strive to bring about?
Our first priority must be to bring conflict and destruction
to an end. That is why ceasefires, the withdrawal of
combatants, disarmament, the settlement of conflicts, and
the resettlement of displaced persons are important
priorities for Africa.
As conflicts rage in the heart of the continent, a
dangerous new tendency has begun to appear. Conflicts
are no longer localized or fought between two clear
adversaries, but attract a growing legion of participants
2


with divergent agendas. It is depressing to witness the
massive loss of life, the wanton destruction and the virtual
collapse of societies.
We are therefore relieved that the brutal conflict in
Sierra Leone is at last resolved. Besides Somalia, perhaps
the most worrying conflict now is Angola, where again
outside actors appear to be playing significant roles.
We therefore naturally support the call of the
Secretary-General, who in his report on conflict in Africa
called for a reversal of the international community's great
reluctance in recent years to assume the political and
financial responsibilities associated with deploying
peacekeeping operations.
We must also do everything we can to augment the
United Nations capacity in humanitarian assistance, as well
as in post-conflict peace-building.
None of this, though, should absolve Africa of the
need to come together to strengthen its own crisis response
and peacekeeping capability, through the Organization of
African Unity (OAU) and subregional organizations.
Last year, in his address to this Assembly, my
predecessor noted the sudden and surprising outbreak of
massive hostilities between our neighbours, Ethiopia and
Eritrea. This has been the cause of much anguish,
apprehension and instability in the Horn of Africa. The loss
of life on both sides is among the greatest ever witnessed
between African States. Persistent efforts by the OAU and
various countries, including Djibouti, have proved to be in
vain. Ethiopia is presently seeking further clarification on
the “technical arrangements” proposed by the OAU, and we
hope that the ongoing efforts will produce the desired
breakthrough. If a ceasefire does not take effect and
agreement is not reached, the destruction and further loss of
life will once again be deplorable. Years will be needed to
repair the damage done to ethnic tolerance and trust in the
Horn of Africa. We therefore support the OAU, which is
demonstrating its tenacity and foresight in trying to bring
about a lasting resolution of this crisis.
Clearly, Eritrea needs to be a good neighbour to all its
neighbours. Djibouti is now facing a relentless threat of
destabilization through incursions and landmines, as well as
the training and arming of disaffected elements. Rather than
being confined to Ethiopia, hostilities have spread to
practically every country in the Horn. We sincerely believe
that Eritrea would gain more as an equal partner in the
collective regional efforts to fashion a comprehensive
peace, augment development and address the challenges
of environmental degradation, rather than pursuing a
policy of confrontation and senseless and reckless
destabilization.
The renewed dialogue between the Palestinians and
the new Israeli leader appears to offer a promising
opportunity for charting a new course in the Middle East.
The most urgent need is to restore confidence — a task
that will involve winning over the hearts and minds of
Palestinians jaded by the cynicism of successive Israeli
Governments. The timely implementation of the
provisions of the recent agreement should help build the
necessary confidence by making the parties see reason.
Advantage must be taken of the current momentum,
despite the efforts of hostile factions.
Now that a time-table has been set for the
consideration of final-status issues such as borders,
settlements, the status of Jerusalem, refugees, water and
statehood for Palestine, the outcome will depend on the
will and commitment of both sides. The road should also
be cleared for a settlement of the Golan Heights question
and for the Israeli withdrawal from Lebanon, in
accordance with Security Council resolution 425 (1978).
The crippling sanctions imposed on Iraq almost a
decade ago have taken a heavy toll on the population,
particularly on the elderly, women and children. We urge
the international community to undertake a realistic
review of these sanctions with a view to lifting them
altogether.
The Arab world and the world as a whole have
recently lost several remarkable and pragmatic leaders.
King Hussein of Jordan, the Amir of Bahrain and King
Hassan II of Morocco are no longer with us. Although we
all feel a sense of loss at their premature demise, we have
every confidence their legacies will live on.
Mr. President, I beg your indulgence, as I would
now like to speak at length about the tragedy in Somalia.
For nearly a decade now we have been witnessing the
inexorable disintegration of Somalia. With their country
racked by violence and lacking a government, the Somali
people are being denied their basic human rights. It is
imperative that every effort be made to alleviate the
suffering of the millions of Somalis who have been living
a precarious existence for a decade now. Housing and
water are alarmingly scarce. Rampant lawlessness
prevails, the country is at a political impasse, and its
future is bleak. If no concrete steps are taken, the result
3


will be continued misery and despair, as well as the
continued destabilization of Somalia's neighbours.
This unique situation, I would even say this tragedy,
ought to be given priority — the kind of serious
consideration that is given to other tragedies. We strongly
believe that international and regional stability depend to a
large extent on the domestic stability of all of the States
Members of this Organization.
It is tragic indeed that the international community is
unwilling to acknowledge this reality, simply because, it
seems, it has no vital national interests at stake there. So
the warlords are left to fight it out until a victor emerges
and a degree of order is restored. Political will on the part
of the international community can bring peace to Somalia,
too.
Because of pervasive indifference and a lack of
resolve, vision and action on our part, Somalia is
crumbling. It is no longer a politically viable entity. Indeed,
the continued anarchy in that country is indicative of the
failure of global governance to serve poor countries in the
developing world. The Somali people know that only too
well. A decade of violence, hunger, disease and uncertainty
has given rise to unparalleled levels of despair. All Somalis,
it is safe to say, are living below the poverty line, and the
devastating civil war shows no signs of abating in most
parts of the country. Somalia could easily become a magnet
for criminal elements, drug traffickers and terrorists as well
as a dumping ground of dangerous toxic wastes.
Overfishing by foreigners of Somalia's unprotected waters
is also a cause of great concern to us.
The latest comprehensive report of the Secretary-
General on Somalia accurately notes that the country has
degenerated into a black hole of anarchy, with no national
government or attributes of statehood. The principal victims
of this senseless conflict are an entire generation of Somali
children, who are being denied access to education.
The United Nations intervened in Somalia in 1992
with all the right intentions: to restore peace, stability, and
law and order. In this respect, it was entrusted with
assisting the Somali people in rebuilding their economy and
their social and political life; restoring their institutional
structures; achieving national political reconciliation; and
recreating a Somali state based on democratic governance.
Regrettably, those laudable intentions came to naught
following the termination of the United Nations Operation
in Somalia, due to the lack of cooperation from the Somali
factions over security issues, and despite the exceptional
circumstances, in particular the absence of a government
in Somalia.
Since the end of the United Nations operation, two
conferences have given rise to a certain optimism — the
Ethiopian-sponsored Sodere conference and the Cairo
conference, sponsored by the Egyptian Government.
However, both conferences succeeded only in highlighting
the divisions among the warlords on the one hand and the
interested countries on the other.
Several countries and organizations have worked
tirelessly to restore some measure of governance in
Somalia. The focus, though, has always remained on
bringing together the feuding warlords in order to assist
them in reaching an agreement that would end the
stalemate. But seeking a lasting settlement through the
warlords, as has repeatedly and unambiguously been
demonstrated throughout the conflict, has proved to be
wishful thinking; uncertainty reigns, and the culture of
impunity persists. Lately, we have seen the formation of
all sorts of political and military alliances across factional
lines in a bid to pacify the country, but such initiatives
are often greeted with scepticism or even criticism by
other factions and even by certain countries. Clearly, not
a single factional leader can claim national support or
acceptance, because Somali civil society has grown
cynical about a political game devoid of sincerity, vision
and substance.
Everybody agrees in recognizing that the warlords
can offer nothing that would lead us to believe that they
will ever agree on a lasting settlement, much less the
implementation of conclusions agreed between them. The
people are tired of false rhetoric and deception, as they
become poorer and their future becomes bleaker every
day. Even beyond Somalia, the warlords pose a potential
threat. They need to be resisted, for there is the very real
problem of a “contagion” effect, whereby chronic
instability in one country in the Horn might prove to be
a real threat to its neighbours, if it is not contained or
eliminated within a reasonable period of time.
Liberia’s seven-year war, with its child soldiers and
unspeakable atrocities against civilians, helped set a tragic
pattern that was repeated in Sierra Leone. Obviously,
already inundated with weapons, Somalia hardly needs
external involvement by way of arms supplies or proxy
confrontations, but that is precisely what is now taking
place in that country. For all of us, this situation only
increases our worry about Somalia’s future.
4


The challenge that we now face is therefore of
establishing an authority to fill the void that is continuously
being exploited by the warlords. Convening more
conferences that always yield the same results, as has been
the case over the last 10 years is not the remedy. If we
continue to entertain the notion of holding yet more of the
so-called national reconciliation conferences indefinitely, or
into the next decade, in search of peace in Somalia, then
we are, in effect, saying that Somali civil society is
condemned to an uncertain future, because the international
community is not prepared to protect it from criminal
elements that usurped power. Despite the “legitimacy”
wrongly accorded them by the international community,
they have never agreed, and will never agree, on anything.
Trying to appease the warlords has never succeeded and
never will.
The Somalis, too, have human rights; they have the
same right as others to be protected from oppressive,
malicious and power-hungry individuals who continually
and freely move from one capital to another, raising funds
and securing armaments. Although these individuals are
responsible for the destruction of their country, for the
deaths of tens of thousands of innocent civilians, countless
numbers of casualties and for the paralysis that immobilizes
the country to this day, the international community did not
intervene in Somalia, “to defend humanitarian principles
and to stand up for the values of civilization and justice”,
as one Western leader stated in justifying the Kosovo
operation. The United Nations Operation in Somalia was
also saddled with ambiguities in its mandate and there was
never an intention to rid the country of the warlords.
Furthermore, Kosovo represents a clear case of
determined and vigorous action to achieve a specific
objective — to drive the marauding Serb army from
Kosovo. Furthermore, the United Nations operation in
Kosovo is vested with unprecedented power, because the
circumstances warrant the exercise of nearly sovereign
powers. It has authority over the territory, the people of
Kosovo, the legislative and the executive powers of
Kosovo, including the administration of the judiciary
system. That mandate is a far cry from that in Somalia; but
then Somalia is not Kosovo.
We all agree that the current level of fragmentation
cannot be allowed to continue. Many ideas have been
floated in the past, but none of these will succeed or even
survive as long as the warlords have the luxury of
determining the fate of Somalia. Indeed, they continue to
exercise a veto over the restoration of peace and national
authority. The question remains, for how many more years
will Somali society have to wait until the warlords accept
a power-sharing coalition? Until a final victor emerges?
For ever?
Liberia was reconstituted through strong international
efforts. Warlords of varying levels of power and support
eventually submitted to international pressures and
accepted independent, internationally supervised
democratic elections, followed by the implementation of
agreements during a year of transition carried out under
the leadership of an individual — in fact, a woman — not
affiliated with any of the warlords. The elections were
described as “free and fair”, and Liberians were thus able
to bid farewell at last to a destructive and intractable
conflict. This was indeed an exemplary process in which
the Economic Community of West African States,
supported by the United Nations, played a leading role.
Since the outbreak of the Somali crisis some 10
years ago, the United Nations, the Organization of
African Unity, the League of Arab States, the
Organization of the Islamic Conference, the
Intergovernmental Authority on Development and our
subregional organization, as well as many countries, both
within and outside the region, have tried to salvage that
nation from mayhem, anarchy and political paralysis
through all kinds of conferences, meetings and contacts
with and among the warlords. Sadly, however, the
warlords have repeatedly demonstrated their unwillingness
to heed the international community’s call to put the good
of the country above their individual lust for power and
control.
We have to ask ourselves, as leaders of the world
assembled here, what should be done about Somalia. The
time has come, in our view, for the international
community to take a decision to break the long silence on
this forgotten conflict by supporting bold, decisive
measures against the warlords.
That is why, after deep reflection and after taking
into account all relevant factors, I felt compelled to set
out before the Assembly today a series of proposals and
phased measures that would be the expression of our
outrage, frustration and impatience with the status quo
perpetuated by the warlords.
The first phase has to do with the fact that the
warlords, as I have described with great sorrow, have
failed on every count during this long, intractable civil
war. Thus, I am loath to support yet another conference
held for these men who have completely lost the
5


confidence of their people. It is time Somali civil society —
including intellectuals, artists and mothers — assumed
responsibility.
The Somali people has matured politically during these
years of suffering and knows what it needs: economic
prosperity and social progress in a context of democracy,
liberty and peace.
In line with the wishes of the Somali people, Djibouti
is embarking upon measures intended; to enhance and
strengthen Somali’s confidence in themselves, in each other
and in their common destiny; to make a real contract of
trust and progress between the actors of economic, social,
cultural and intellectual life; and to implement with
determination, serenity and equity the work of
rehabilitation, political, economic and administrative
normalization and the promotion of the culture of dialogue
between the Somali people in order to create a lasting
environment of dialogue for the emergence of a new
generation of decision makers.
In order for Djibouti to have confidence in the Somali
people’s responsibility for its future, Somali citizens must
finally be given the right to speak out so that they can
restore the essential values of liberty, truth, justice,
responsibility and transparency. By working for and basing
themselves on Somali civil society through the holding of
a genuine reconciliation conference, the representatives of
the Somali people, including the warlords, will be
committing themselves to the path of peace and national
reconciliation.
We seek a Somalia led and governed by the best
people drawn from all generations, in particular people who
inspire confidence because of their commitment to law,
justice, freedom and peace; those who will govern with a
view to fulfilling a mandate that can be withdrawn at any
time in accordance with the requirements of the common
good; those who do not think only of profiting by the
misfortune of their brethren to gain a scrap of power no
matter what the cost to the Somali nation. Somalia needs
those men and women who in spite of everything have
retained their ethical values, the force of their personalities
and their intellectual and spiritual dynamism: free men and
women who are ready to offer their fellow Somalis a
credible way out of their tragedy that will be consistent
with the cultural heritage and collective memory of the
Somali people.
The reconciliation conference must give rise to
agreement and commitment by all Somalis to the following
principles. First, there must be acceptance of the basic
principle that the Somali people is free to exercise its
democratic right to select its own regional and national
leaders in accordance with a time-frame of its own
choosing. Secondly, the warlords must agree to convert
their factions into political parties that can compete in
elections if they choose to do so. Thirdly, the warlords
must agree to the complete and verifiable disarmament of
their fighters. Fourthly, the warlords must submit to the
primacy of law. Fifthly, the warlords must accede to the
international community’s request to participate in the
restoration of normalcy, law and order, and a framework
for governance. And finally, a national police force must
be established, one that will represent the entire Somali
community and that can incorporate the various militias,
which will have the opportunity to participate in it.
Here I should say that some countries in or outside
of the Horn of Africa, which in one way or another are
fueling the conflict in Somalia, must reconsider their
positions. These countries are pursuing narrow national
interests by supporting the profusion of warlords in
various ways, and they are only prolonging the agony and
privation of Somali civil society. I call on all actors in the
civil war to review their priorities with a view to
achieving peace in Somalia. It is time that they controlled
themselves: high time.
When they can agree that the warlords fully support
or accept the parameters of phase one, the Organization
of African Unity (OAU), the United Nations and the
countries of the region must work together to help
Somalia in its transition to democracy. As in Guinea-
Bissau, the United Nations should establish a post-conflict
peace-building office in Somalia to initiate projects in
support of this process, including by coordinating and
monitoring the holding of legislative and presidential
elections.
I turn now to phase two. If the warlords place
insurmountable obstacles on the road to peace, the
international community will have to shoulder its
responsibility and demonstrate robustly that it cannot let
the persecution of Somali civilians continue indefinitely
without taking action. The warlords must in that case be
prosecuted for crimes against humanity: for abuse of
power, especially through the unjustified persecution of
civilians; for flagrant violations of human rights; and for
having caused the collapse of the State and the
destruction of their country. With their unabated violence
and their erratic behaviour, the warlords have stolen the
childhood from Somalia’s young people; they have
6


deprived their nation of hope and of a future; they have
condemned their people to a precarious existence.
Moreover, harsh and targeted punishment must be
meted out to warlords who do not agree to the international
community’s demand that peace and a framework for
governance be restored in Somalia: they must be confined
to their bleak and battered areas; they must be banned from
freely traveling abroad to further their sinister designs; all
foreign support and all assistance, whether monetary or
material, must be banned; and all their assets, in all forms
and wherever they are located, must be frozen.
Turning to phase three, if the measures set out in the
first two phases cannot achieve the objectives because of
obstruction by the warlords, we would be faced with two
difficult choices: We could continue to remain indifferent
and to do nothing about the decade-old siege of Somalia; or
organizations to which Somalia belongs, first and foremost
the Organization of African Unity and the League of Arab
States, with support from the United Nations and from
other countries, could decide that they were obliged to
resolve the situation by using all necessary means on the
principle that no State — or criminal warlord in this
case — may continue indefinitely to commit flagrant
violations of human rights and to hold a country hostage
forever.
Those are the critical scenarios we need to discuss,
because, however much one might wish to forget Somalia,
it will not just go away. We must do something to remedy
the situation, and we must do it as quickly as possible.
Let me reiterate that we must put an end to the
complacency we have displayed towards the warlords, and
that Somali civil society must be more closely involved in
any future process.
It is important to note that the situation is not the same
in all regions of the country; anarchy does not prevail
everywhere. Somalia has many contrasting faces depending
on the region. While disorder reigns in areas of the centre
and the South, northern regions such as the self-proclaimed
states of Somaliland and Puntland are enjoying relative
peace and stability. Those two areas fortunately escaped
most of the conflict that ravaged the country in the 1990s.
They have made a great effort to strengthen security and,
with very little outside assistance, have carried out
admittedly limited economic reconstruction programmes.
The international community has thus far been wary of
providing meaningful assistance, on the pretext that the
political and security situation makes it impossible.
As we meet here today, communities in many towns
and regions are organizing to determine their own future.
This trend towards decentralization or self-administration
is based on the strong determination of the Somalis not to
succumb, but rather to survive. The international
community is duty-bound to provide economic support for
these regions and communities that have achieved relative
peace, security and the beginnings of development: near-
normalcy. The international community should reward
those who are trying to provide their people with basic
services, including an institutional framework and mine-
clearance efforts.
I am grateful to the Secretary-General, who has
placed the question of Somalia high on the international
agenda, and to United Nations agencies such as the
United Nations Development Programme, the United
Nations Children’s Fund, the Office of the United Nations
High Commissioner for Refugees and the World Food
Programme and their partners, who have provided food
and care to the Somali people despite the risks for the
safety of their personnel. But these praiseworthy efforts
seem to be showing some fatigue, even frustration,
because of inadequate support from donors, as reflected
in the lukewarm response to the 1999 United Nations
appeal. We urge the international community to continue
to help the Somali people during these times, which are
particularly difficult due in part to the long drought,
further exacerbated by the ongoing civil war.






